FILED
                            NOT FOR PUBLICATION                             DEC 23 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-10541

               Plaintiff - Appellee,             D.C. No. 4:10-cr-00534-JMR

  v.
                                                 MEMORANDUM *
SANTIAGO VALLE-DOMINGUEZ,
a.k.a. Santiago Ramirez-Valle,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                    Marvin E. Aspen, District Judge, Presiding

                           Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Santiago Valle-Dominguez appeals from his guilty-plea conviction and 41-

month sentence for reentry after deportation, in violation of 8 U.S.C. § 1326.

Pursuant to Anders v. California, 386 U.S. 738 (1967), Valle-Dominguez’s counsel


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
has filed a brief stating that there are no grounds for relief, along with a motion to

withdraw as counsel of record. We have provided the appellant with the

opportunity to file a pro se supplemental brief. The appellant has filed a motion

for appointment of new counsel, and no answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

      Accordingly, counsel’s motion to withdraw is GRANTED, and Valle-

Dominguez’s motion for appointment of new counsel is DENIED.

      The district court’s judgment is AFFIRMED.




                                           2                                     10-10541